THE COURT.
The first of these actions was brought under section 45.10 of the California Unemployment Insurance Act [Stats. 1935, p. 1226, as amended; Deering’s Gen. Laws, Act 8780d], for the recovery of contributions paid under protest. The second was brought under other sections of this act for the collection of contributions, with interest and penalties. The actions were consolidated for trial as both involved the same issue, namely: whether or not persons engaged in the harvesting of citrus fruit for the respective associations were subject to the contributory provisions of the act or exempted under section 7(a) thereof and rule 7.1 of the commission, as being engaged in “agricultural labor.” The court held that these services were exempt from such contributions and the commission took this appeal from the judgment.
When the matter was called for oral argument the attorneys for the appellant moved to dismiss the appeal. Counsel for the respondents objected to such dismissal on the ground that an important public question is involved which affects many pending and prospective cases, and that an early decision thereon should be had, in the public interest.
The question here involved, whether services in the picking of citrus fruits, rendered by employees of cooperative associations, constitute “agricultural labor” within the meaning of this act, has in principle been decided, so far as this court is concerned, in the case of California Employment Commission v. Kovacevich,* (Cal.App.) [157 P.2d 416], the opinion in which was this day filed. No good reason appears for deciding this case and repeating the principles there applied.
The appeal is dismissed.

In this case the Supreme Court granted a hearing on May 28, 1945.